                      3:20-cv-03233-SEM-TSH # 177           Page 1 of 2
                                                                                                   E-FILED
                                                              Thursday, 16 September, 2021 04:19:33 PM
                                                                            Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

CHUNG CHUI WAN,                             )
    Petitioner/Appellant,                   )
                                            )
               vs.                          )
                                            )
                                            )
MICHEL DALE DEBOLT                          )
     Respondent/Appellee.                   )


                                DOCKETING STATEMENT

       Chung Chui Wan ("Appellant") by undersigned counsel and pursuant to Seventh Circuit

Rule 3(c)(1), hereby submit this docketing statement in connection with her appeal to the United

States Court of Appeals for the Seventh Circuit from the judgment of the District Court, the

Notice of Appeal having been filed with the District Court on September 9, 2021 (Case No. 3:20-

cv-03233-SEM-TSH; ECF Doc. # 176).

                            Appellant's Jurisdictional Statement.

       The jurisdiction of the District Court in this matter is based upon 28 U.S.C. §1331

(federal question) and the International Child Abduction Remedies Act ("ICARA") 22 U.S.C. §§

9001 et seq. Appellant and Appellee are individuals.

       This appeal is from an order of final judgment signed on August 11, 2021 and entered on

the docket on August 12, 2021 (ECF Doc. # 174) including the order relating to fees entered on

August 10, 2021 (ECF Doc. # 173). The Seventh Circuit thus has jurisdiction to hear this appeal

pursuant to 28 U.S.C. §§ 1291, 1294.

       Appellant's notice of appeal was filed on September 9, 2021, within the 30 days provided

for under Fed. R. App. P. 4(a)(1)(A).



                                                1
                      3:20-cv-03233-SEM-TSH # 177           Page 2 of 2




        No issues remain pending before the District Court. There have been no prior appeals in

this matter.

                                                   Respectfully submitted,

                                                   /s/Timothy K. Sendek
                                                   Timothy K. Sendek
                                                   AKERMAN LLP
                                                   71 S. Wacker Drive, 47th Floor
                                                   Chicago, Illinois 60606
                                                   Telephone: (312) 634-5700
                                                   Facsimile: (312) 424-1900
                                                   tim.sendek@akerman.com

                                                   Jessica L. Sendek
                                                   HENSLEY SENDEK LAW LLC
                                                   124 S. County Farm Road, Suite B1
                                                   Wheaton, Illinois 60187
                                                   Tel. (630) 358-9029
                                                   jessica@hensleysendeklaw.com

                                                   Attorneys for Petitioner/Appellant Chung
                                                   Chui Wan


                               CERTIFICATE OF SERVICE

I certify that on September 16, 2021 the foregoing document was submitted via the Court's
CM/ECF system which will deliver notice to all counsel of record.




                                                   /s/Timothy Sendek




                                               2
